COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-05-052-CV
 
  
LLOYD 
MARK SUTTON (a/k/a MARK                                      APPELLANTS
SUTTON) 
AND BLOCK DIVISION, INC.
  
V.
  
LLOYD 
P. SUTTON, DANIEL C. SUTTON,                                  APPELLEES
PAULA 
L. WHITE, AND BOB DAY
 
  
----------
FROM 
COUNTY COURT AT LAW NO. 2 OF WICHITA COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered appellant Block Division, Inc.’s “(Unopposed) Motion To 
Dismiss Party From Appeal.”  Because appellees do not oppose the motion, 
it is the court's opinion that the motion should be granted; therefore, we 
dismiss the appeal of appellant Block Division, Inc..  See TEX. R. APP. 
P. 42.1(a)(2)(A), 43.2(f).  This case shall hereafter be styled “Lloyd 
Mark Sutton (a/k/a Mark Sutton) v. Lloyd P. Sutton, Daniel C. Sutton, Paula L. 
White, and Bob Day.”
        Appellant 
Block Division, Inc. shall pay its costs of the appeal, for which let execution 
issue.  See Tex. R. App. P. 
42.1(d).
   
                                                                  PER 
CURIAM
 
 
PANEL 
D:   MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED: 
April 21, 2005

 
NOTES

1.  See Tex. 
R. App. P. 47.4.